Citation Nr: 0843462	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-01 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include inadequate personality disorder, schizophrenia, 
panic disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk






INTRODUCTION

The veteran had active military service from February 1958 to 
May 1959.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Board notes that the veteran relocated to Missouri 
while his appeal was pending.  Accordingly, his claims file 
was transferred to St. Louis, Missouri.

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in January 2006, the veteran indicated that he 
wished to testify at a hearing before the Board at the local 
RO.  Subsequently, the veteran contacted VA in September 2007 
and withdrew his hearing request.  Therefore, the Board finds 
that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's contentions on appeal relate his symptoms of 
anxiety and panic attacks to military service.

The Board finds that additional development is warranted.  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002). The evidence of a 
link between current disability and service must be 
competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran contends that the current anxiety and panic 
symptoms first manifested in service.  There is competent 
evidence of a psychiatric disability in service.  The 
veteran's psychiatric evaluation was noted as normal on the 
enlistment examination dated February 1958.  Service 
treatment records (STRs) dated January 1959 show the veteran 
was admitted to a U. S. Naval Hospital because of "recurrent 
episodes of acute anxiety reactions" and "flatness and 
inappropriateness of affect."  The admitting diagnosis was 
diagnosis undetermined, early schizophrenia.  During his 
hospital course, the veteran's diagnosis was changed to 
anxiety reaction.  The veteran was discharged from the 
hospital in March 1959, but was readmitted because of a 
"recurrence of his symptomatology."  In April 1959, the 
veteran's diagnosis was changed to inadequate personality.

Based on the Report of the Board of Medical Survey, the 
veteran was found to be unsuitable for service because of a 
personality disorder and was discharged.  The report noted 
that the past history was considered and revealed evidence of 
a personality disorder.  Additionally, the report found that 
the personality disorder existed prior to service and was not 
aggravated in service.

Post-service records include treatment for a psychiatric 
disorder and for agoraphobia with panic attacks.  See the 
request for records from Dr. L. C. T. dated October 1962 
which note that the veteran was currently under care.  See 
also the private medical records by Dr. D. R. C. dated from 
November 1985 to July 1993.
The veteran reports that he did not have any problems with 
anxiety or panic attacks before the Navy and his problem 
became a lifetime problem that he has had to deal with each 
day.  See VA Form 9 dated December 2005.  The veteran also 
indicated that he had a history of panic attacks for 
approximately 20 years after service.  See the private 
medical records by Dr. D. R. C. dated November 1985.

The veteran is competent to report symptoms of anxiety and 
panic attacks and a continuity of symptomatology.  Duenas v. 
Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 
Vet. App. 370 (2002).  The veteran's statement of continuity 
of symptomatology since service can serve to satisfy the 
requirement for competent evidence that the disability may be 
related to service.  See Duenas, supra.  The Board finds that 
an examination is needed in order to clarify the diagnosis of 
any current psychiatric disorder and to obtain a competent 
opinion as to whether any current psychiatric disorder was 
incurred in or is related to service.  38 U.S.C.A.                  
§ 5103A(d).  The Board also finds that a medical opinion is 
necessary to determine whether a psychiatric disorder existed 
prior to service and was aggravated by service. 

Accordingly, definitive medical evidence on the question of 
whether the veteran currently has an acquired psychiatric 
disorder, to include inadequate personality disorder, 
schizophrenia, panic disorder, and anxiety disorder, and an 
opinion as to whether any such disorder is related to 
service, is needed before the issue can be properly 
adjudicated.  See also Molindone v. Nicholson, 20 Vet. App. 
79 (2006).

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that as part of the duty to assist, the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002). 
 VA is obligated to assist the claimant in obtaining relevant 
records, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 C.F.R. § 3.159 (c), (d).  

The record shows that the veteran was treated in University 
of Kansas Medical Center's Department of Psychiatry by a 
private physician, Dr. L. C. T.  See the request for 
treatment records located with the STRs.  The RO/AMC should 
contact the veteran and ask the veteran to identify any 
additional private physicians who treated him for any 
psychiatric disorder and provide the appropriate 
authorization so these records can be obtained.  The record 
also shows that the veteran discussed being treated at the VA 
medical facility in St. Louis.  See the private medical 
records by Dr. D. R. C. dated November 1985.  The RO/AMC 
should also obtain the VA treatment records from the VA 
medical facilities in St. Louis, Missouri, for treatment of 
any psychiatric disorder.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have treated him for 
psychiatric disorder(s) since service 
discharge.  After the veteran has signed 
the appropriate releases, obtain all 
medical records showing treatment for any 
psychiatric disorder, including records 
from Dr. Terry at the University of Kansas 
Medical Center's Department of Psychiatry 
dated in the 1960's.  If no records are 
available, documentation stating such 
should be incorporated into the claims 
file.
 
2. Obtain all records of the veteran's 
treatment for any psychiatric disorder 
from the VA medical facility in St. 
Louis. 

3.  Schedule the veteran for a psychiatric 
examination to determine the nature, 
extent, and etiology of all current 
psychiatric disorders, to include 
inadequate personality disorder, 
schizophrenia, panic disorder, and anxiety 
disorder.  The claims folder must be made 
available to the examiner for review of 
the case, and a notation to the effect 
that this record review took place should 
be included in the report of the examiner.  

The examiner should report all current 
psychiatric diagnoses and, render a 
medical opinion as to whether it is more 
likely than not (i.e., to  a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50  percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any current psychiatric 
disorders first manifested during the 
veteran's period of service or are 
medically related to his period of 
service.

The examiner should also provide an 
opinion as to whether any current 
psychiatric disorders existed prior to 
service and increased in severity during 
service.  If a psychiatric disorder 
increased in severity during service, the 
examiner should provide an opinion as to 
whether any increase in severity during 
service was beyond the natural progress of 
the preexisting condition.  

Any opinion provided should include 
discussion of specific evidence of record, 
particularly service treatment records 
which show diagnoses of anxiety reaction 
and inadequate personality disorder.  The 
basis for the conclusions reached should 
be stated in full, and any opinion 
contrary to those already of record should 
be reconciled, to the extent possible.  If 
the veteran does not currently have a 
psychiatric disorder, to include 
inadequate personality disorder, 
schizophrenia, panic disorder, and/or 
anxiety disorder, which could be regarded 
as having been incurred while the veteran 
was in service, the examiner should 
specifically indicate so.  

4.  Readjudicate the issue on appeal.  If 
the benefit sought on appeal remains 
denied, furnish the veteran and his 
representative an appropriate Supplemental 
Statement of the Case containing notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




